NUMBER 13-06-388-CV
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
                                                                                                                     

 
IN RE: ENRIQUE CARDENAS GONZALEZ
                                                                          
                                           
 
On Petition for Writ of Mandamus
and and 
Motion for Emergency Temporary
Relief
                                                                                                                     

 
                               MEMORANDUM
OPINION                                    
 
       Before Chief
Justice Valdez and Justices Rodriguez and Castillo
                                 Memorandum
Opinion Per Curiam
 




Relator,
Enrique Cardenas Gonzalez, filed a petition for writ of mandamus in the above
cause on July 10, 2006, in which he alleges that the respondent, the Honorable
Rodolfo Rudy Gonzalez, Presiding Judge of the County Court at Law No. 1 of
Hidalgo County, Texas, abused his discretion by failing to render a decision on
relator=s First Amended Special Appearance.  Relator=s petition for writ of mandamus asks this Court to
order the respondent to render a decision on relator=s First Amended Special Appearance.  In addition, relator filed an emergency
motion for stay that asked this Court to order a stay of the July 11, 2006
hearing.  
This
Court stayed all proceedings in the underlying action and requested a response
from the real parties in interest.  The
real parties in interest, Karl Lehtinen and Nationwide Services, Inc., filed a
response to the petition for writ of mandamus on July 14, 2006.  Subsequent to filing of said response, the
respondent rendered a decision on relator=s motion by signing an Order Denying Special
Appearance and Overruling Objection to Jurisdiction.  On July 17, 2006, the real party in interest
filed a motion to dismiss the petition for writ of mandamus.
Having
examined and fully considered the: (1) petition for writ of mandamus, (2) real
parties in interest=s response, (3) signed Order Denying Special
Appearance and Overruling Objection to Jurisdiction, and (4) real party in interest=s motion to dismiss, this Court is of the opinion
that the petition for writ of mandamus should be dismissed as moot. The real
parties in interest=s motion to dismiss the petition for writ of
mandamus is GRANTED, and the stay previously granted in this matter is
lifted.  The petition for writ of
mandamus is hereby DISMISSED AS MOOT.
 
PER CURIAM
 
Memorandum
Opinion delivered and
filed this the
19th day of July, 2006.